               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM ROHLAND,                          :   CIVIL ACTION NO. 1:18-CV-547
                                          :
                   Petitioner             :   (Chief Judge Conner)
                                          :
             v.                           :
                                          :
JOHN WETZEL, Executive Branch             :
Pa Agent, et al.,                         :
                                          :
                   Respondents            :

                                      ORDER

      AND NOW, this 19th day of March, 2019, upon consideration of the motion

(Doc. 27) filed by pro se petitioner William Rohland (“Rohland”) seeking relief under

Federal Rule of Civil Procedure 60(a), it is hereby ORDERED that Rohland’s motion

(Doc. 27) is DENIED.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
